                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION



IN RE: GENERAL MOTORS AIR                 Case No. 18-md-2818
CONDITIONING MARKETING AND                MDL No. 2818
SALES PRACTICES LITIGATION
                                          Honorable Matthew F. Leitman
This Document Relates to:

ALL CASES


                ORDER FOR LEAVE TO FILE A NOTICE
                  OF SUPPLEMENTAL AUTHORITY

      On July 26, 2019, Defendants filed a Motion for Leave to File a Notice of

Supplemental Authority (Dkt. 57) in support of their Motion to Dismiss

Plaintiffs’ First Amended Consolidated Mas Class Action Complaint. (Dkt. 35).

After considering the Motion, accompanying papers, and any response thereto,

   IT IS HEREBY ORDERED that:

   1. Defendants’ Motion for Leave to File a Notice of Supplemental Authority

      is GRANTED.

   IT IS SO ORDERED.


                               /s/Matthew F. Leitman
                               MATTHEW F. LEITMAN
                               UNITED STATES DISTRICT JUDGE

Dated: July 29, 2019



                                      1
